DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2020 has been entered. 
Response to Arguments
Applicant's arguments filed 9/14/2020 have been fully considered, but they are not persuasive. The Applicant contends that Tremulis does not disclose heating the shape memory material to a first temperature to bring the support member to a first activated shape, where the first segment forms a coil shape with the second segment and conforms to the heart valve annulus; and heating the shape memory material to a second temperature to bring the shape memory material to assume a second activated shape upon which the support member assumes an altered shape to remodel the heart valve annulus, wherein the support member is arranged to assume a reduced radius of curvature in the altered shape. The examiner respectfully disagrees.  The support member of Tremulis is heated to a first temperature (paras. 0044-0051) to bring the support member to a first activated shape where the first segment forms a coil shape with the second segment and conforms to the heart valve annulus (Figs. 7A-10C). The support member of Tremulis is not instantaneously heated to its final temperature. Rather, it is heated from its initial temperature and builds towards its final, heated temperature. During that heating process, the .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-25 and 27-32 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tremulis et al. (US Pub. No. 2003/0069593; hereinafter Tremulis).
Tremulis discloses the following regarding claim 21: a method for improving the function of a heart valve comprising:  obtaining a support member (Figs. 7A-10C) at least partially formed from a shape memory material (para. 0049), inserting a first segment (upper ring of the support member) of the support member to abut a first side of the heart valve (Figs. 7A-10C; paras. 0044-0049), inserting a second segment (lower ring of the support member) of the support member to abut a second side of the heart valve, opposite the first side (Figs. 7A-10C; paras. 
Tremulis discloses the following regarding claim 22: method according to claim 21, wherein the support member is loop-shaped (Figs. 7A-10C).
Tremulis discloses the following regarding claim 23: method according to claim 21, wherein a portion of the tissue of the heart valve is trapped between the first and second support members (Figs. 7A-10C; paras. 0044-0049).
Tremulis discloses the following regarding claim 24: method according to claim 23, wherein the second segment is configured to assume an altered shape for remodeling the heart valve annulus upon the shape memory assuming the second activated shape (paras. 0044-0051).
Tremulis discloses the following regarding claim 25: method according to claim 23, wherein the second segment is loop-shaped (Figs. 7A-10C).
Tremulis discloses the following regarding claim 27: method according to claim 21, wherein heating the support member comprises inducing heating at selective portions of the 
Tremulis discloses the following regarding claim 28: method according to claim 27, comprising bringing a heating element of a catheter in contact with the selective portions (para. 0049).
Tremulis discloses the following regarding claim 29: method according to claim 21, comprising introducing the support member into the heart upon the support member assuming an inactivated, elongate shape in a catheter (Fig. 2; paras. 0009-0010, 0049).
Tremulis discloses the following regarding claim 30: method according to claim 29, comprising cooling the support member in the catheter to maintain the inactivated, elongate shape (Fig. 2; paras. 0009-0010, 0049).
Tremulis discloses the following regarding claim 31: method according to claim 21, comprising fixing the support member to the annulus of the heart valve in the first activated shape (paras. 0044-0051).
Tremulis discloses the following regarding claim 32: method according to claim 23, wherein an outer boundary of the second segment is greater than an outer boundary of the first segment (Figs. 7A-9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774